UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7029


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

REGGIE ANDRE BECKTON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. W. Earl Britt, Senior District Judge. (7:11-cr-00061-BR-1)


Submitted: December 22, 2017                                      Decided: January 11, 2018


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reggie Andre Beckton, Appellant Pro Se. G. Norman Acker, III, Dennis Michael Duffy,
Seth Morgan Wood, Assistant United States Attorneys, S. Katherine Burnette, Tobin
Webb Lathan, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Reggie Andre Beckton appeals the district court’s text order denying his motion

for a show cause order. We have reviewed the record and find no reversible error.

Accordingly, we affirm.     See United States v. Beckton, No. 7:11-cr-00061-BR-1

(E.D.N.C. July 18, 2017).

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          2